RAY, MITEV & ASSOCIATES, LLP
New York Attorneys

 

MANHATTAN SUFFOLK COUNTY

5 E. 22% Street, 17" Floor Killer Bees 122 North Country Road

At Broadway Miller Place, New York 11764
New York, New York 10010 631-473-1000

1-866-88NYLAW
SEND ALL MAIL TO:
P.O. BOX 5440
MILLER PLACE, NEW YORK 11764-1117

March 16, 2020

VIA ECF

Honorable Brian M. Cogan
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

Re: Miranda, Lauren v. South Country School District
Our File No. 0171202N0719
Civil Action No. 20-cv-104

Dear Judge Cogan:

I represent Plaintiff. I write because Defendants have submitted a Response on the
Defendants’ 12(b) dismissal motion which greatly exceeds the page limit established by this
Court’s Rules. Defendants’ Reply is 31 pages long. The Rule III(B)(1) limits such submission to
10 pages. This Court granted Defendants more time to file their Reply (Order dated 3/10/20).
The Court did not grant Defendants’ request (Dkt # 26) to expand their pages beyond the Rule
limit. I had objected to such request (Dkt # 27) as unfair. To be sure, Defendants have added, for
example, 8 pages of citations alone, and many more facts and new arguments. I respectfully ask
the Court to reject Defendants’ Reply.

Ve yours,

ay, Esq.

JR:ms
cc: Lauren Miranda (via email)
Steven Stern, Esq. (via ECF)
